DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022, 05/03/2021 and 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 107 049.7, filed on 03/23/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase “it” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1].
In regards to claim 1. Lim discloses an electrotechnical core (Fig. 2 & Paragraph [0062]) for generating a cold atmospheric pressure or low-pressure plasma (Paragraph [0099]) for the treatment of human (Paragraph [0069 & 0042]) and/or animal and/or technical surfaces, 
wherein the electrotechnical core (Fig. 2, 100) has a side facing the surface (Fig. 2, 170) to be treated and a side facing away (Fig. 3a, 100a) from the surface to be treated (Fig. 2, 170) and comprises the following layers (Fig. 3a, 110-150), arranged above one another, starting (Fig. 3a, 100a) from the side facing the surface to be treated (Fig. 2, 170): 
- a first insulation layer (Fig. 2, 170 & Paragraph [0069]), 
- a first electrode structure (Fig. 2, 160a) which is provided with a first contact (Fig. 2, 160b) for establishing electrical contact between the first electrode structure (Fig. 2, 160a) and a power supply unit (Fig. 2, 200) and which is grounded during operation (Fig. 2, 160b & Paragraph [0065]), 
- a second insulation layer (Fig. 2, 150), which is embodied to DC isolate (Paragraph [0064]) the first electrode structure (Fig. 2, 160a) and a second electrode structure (Fig. 2, 104a) from one another, 
- a wherein the second electrode structure (Fig. 2, 104a) which is provided with a second contact (Fig. 2, 140b) for establishing electrical contact between the second electrode structure (Fig. 2, 104a) and a power supply unit (Fig. 2, 200) and which is driven during operation by a voltage signal that is supplied by a power supply unit (Fig. 2, 200) and that is sufficient to ignite a plasma (Paragraph [0064-65]), 
- a third insulation layer (Fig. 2, 130), which is embodied to DC isolate the second electrode structure (Fig. 2, 104a) and a third electrode structure (Fig. 2, 120a) from one another (Paragraph [0064]), and 
– a wherein the third electrode structure (Fig. 2, 120a) which is provided with a third contact in order to ground (Fig. 2, 160b & Paragraph [0065]) the third electrode structure (Fig. 2, 120a) during operation.  
Lim does not specify galvanically isolate
Martinsen discloses galvanically isolate (Paragraph [0012])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Cho with galvanically isolate for purpose of measuring the voltage between said first pickup electrode and at least one of the pickup or current supply electrodes as disclosed by Martinsen (Abstract).
In regards to claim 6. Lim in view of Martinsen discloses a plasma applicator comprising an electrotechnical core as claimed claim 1, wherein the plasma applicator furthermore comprises an enclosure (Fig. 1a-2, and 4, 100 and 101) with a pocket which is embodied such that an electrotechnical core (Lim Fig. 2 & Paragraph [0062]) can be inserted into the pocket (Fig. 1a-2, and 4, 100 and 101) and then be at least partly enclosed by the enclosure (Fig. 4 & Paragraph [0101]).  
In regards to claim 7. Lim in view of Martinsen discloses the plasma applicator as claimed in claim 6, wherein the enclosure (Fig. 4 & Paragraph [0101]) is formed by a biocompatible material, such as medical silicone, a lacquer, an adhesive, a film, a textile, a compression textile (Paragraph [0033]) or organic material such as gauze, cellulose or cotton.  
In regards to claim 8. Lim in view of Martinsen discloses the plasma applicator as claimed in claim 6, wherein the enclosure (Fig. 4 & Paragraph [0101]) comprises at least one layer with liquid-absorbing (Paragraph [0033]) and/or liquid-removing and/or liquid-distributing materials (Paragraph [0103]).  
In regards to claim 10. Lim in view of Martinsen discloses the plasma applicator as claimed in claim 6, wherein the plasma applicator (Fig. 1-2 and 6) comprises an access port (Fig. 6, 240), which is arranged and embodied in such a way that, during a plasma treatment (Paragraph [0069]), a fluid medium can be supplied to or removed from a sealed gas space (Paragraph [0082-84]) formed by the enclosure between the electrotechnical core and a surface to be treated (Paragraph [0069]).  
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1] and further in view Mahrenholz [WO 2016/055654 A1].
In regards to claim 2. Lim in view of Martinsen discloses the electrotechnical core (Fig. 2 & Paragraph [0062]) as claimed in claim 1, comprising, wherein the first (Fig. 2, 160b) and second contact (Fig. 2, 140b) accordingly form a first (Fig. 2, 160b) and second conductor track (Fig. 2, 140b)4Docket No. 536-068.002, which each protrude at the same longitudinal side of the electrotechnical core (Fig. 2 & Paragraph [0062]) from the longitudinal side of the respective corresponding electrode structure (Fig. 2, 104a and 160a), 
Lim in view of Cho does not specify a plug-in apparatus wherein the plug-in apparatus further comprises an insulating tab, and wherein the first and the second conductor track are galvanically isolated from one another by the insulating tab.  
Mahrenholz discloses a plug-in apparatus (Fig. 3, 30) wherein the plug-in apparatus (Fig. 3, 30 and Fig. 4, 30) further comprises an insulating tab (Fig. 3, 30 and Fig. 4, 30), and wherein the first and the second conductor track (Fig. 2, 2 and D2) are galvanically isolated from one another by the insulating tab (Fig. 3, 30 and Fig. 4, 30).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with a plug-in apparatus wherein the plug-in apparatus further comprises an insulating tab, and wherein the first and the second conductor track are galvanically isolated from one another by the insulating tab for purpose of produces an extensive plasma on one side of the device and is then placed with this side on the surface to be treated, in particular on the wound, so that the advantageous effects/properties of the plasma can act on the surface or interact with it as disclosed by Mahrenholz (Paragraph [0010]).
In regards to claim 3. Lim in view of Martinsen and further in view of Mahrenholz discloses the electrotechnical core as claimed in claim 2, wherein the electrotechnical core (Lim Fig. 2 & Paragraph [0062]) furthermore comprises a spacer structure (Mahrenholz Fig. 2, 16 & Paragraph [0065]) which is arranged adjacent to the first insulation layer (Lim Fig. 2, 170 & Paragraph [0069]) on the side of the electrotechnical core (Lim Fig. 2 & Paragraph [0062]) facing the surface to be treated such that the spacer structure (Mahrenholz Fig. 2, 16 & Paragraph [0065]) is situated between a surface to be treated and the first insulation layer (Lim Fig. 2, 170 & Paragraph [0069]) during a plasma treatment (Lim Paragraph [0042]).  
In regards to claim 16. Lim in view of Martinsen discloses the electrotechnical core as claimed in claim 1, 
Lim in view of Cho does not specify wherein the electrotechnical core furthermore comprises a spacer structure which is arranged adjacent to the first insulation layer on the side of the electrotechnical core facing the surface to be treated such that the spacer structure is situated between a surface to be treated and the first insulation layer during a plasma treatment.  
Mahrenholz discloses wherein the electrotechnical core (Fig. 2, 2 and D2) furthermore comprises a spacer structure (Fig. 2, 16) which is arranged adjacent to the first insulation layer (Fig. 2, 16) on the side of the electrotechnical core (Fig. 2, 2 and D2) facing the surface to be treated such that the spacer structure (Fig. 2, 16) is situated between a surface to be treated (Abstract) and the first insulation layer (Fig. 2, 16) during a plasma treatment (Paragraph [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with the electrotechnical core furthermore comprises a spacer structure which is arranged adjacent to the first insulation layer on the side of the electrotechnical core facing the surface to be treated such that the spacer structure is situated between a surface to be treated and the first insulation layer during a plasma treatment for purpose of produces an extensive plasma on one side of the device and is then placed with this side on the surface to be treated, in particular on the wound, so that the advantageous effects/properties of the plasma can act on the surface or interact with it as disclosed by Mahrenholz (Paragraph [0010]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1] as applied to claim 6 above, and further in view of Cho et al [US 2016/0331989 A1].
In regards to claim 9. Lim in view of Cho discloses the plasma applicator as claimed in claim 6, 
Lim in view of Cho does not specify wherein the enclosure comprises insertion slots which are arranged on the side of the plasma applicator facing away from the surface to be treated and which are embodied such that a power supply unit or an insertion apparatus, complementary to the insertion slots, can be inserted into the insertion slots in order then to be electrically connected to the contacts of the electrotechnical core.  
Cho discloses wherein the enclosure comprises insertion slots (Fig. 3b, 710-720) which are arranged on the side of the plasma applicator (Fig. 3b, 200 and 300) facing away from the surface (Fig. 3a, 200 and 300) to be treated and which are embodied such that a power supply unit (Fig. 3b, 710-720) or an insertion apparatus, complementary to the insertion slots (Fig. 3b, 710-720), can be inserted into the insertion slots (Fig. 3b, 710-720) in order then to be electrically connected to the contacts of the electrotechnical core (Fig 2c & Paragraph [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with wherein the enclosure comprises insertion slots which are arranged on the side of the plasma applicator facing away from the surface to be treated and which are embodied such that a power supply unit or an insertion apparatus, complementary to the insertion slots, can be inserted into the insertion slots in order then to be electrically connected to the contacts of the electrotechnical core for purpose of create the therapeutic synergy the plasma pad may be used in parallel with medical preparations such as ointment so that the plasma facilitates the preparation permeation into the skin as disclosed Cho (Paragraph [0020]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1] as applied to claim 6 above, and further in view of Hee-Soo, Jung [GB 2551890 A]
In regards to claim 11. Lim in view of Martinsen discloses the plasma applicator as claimed in claim 6, 
Lim in view of Martinsen does not specify wherein the plasma applicator comprises a barbed hook-occupied part of a hook-and-loop closure on a side of the plasma applicator facing a surface to be treated.  
Hee-Soo discloses wherein the plasma applicator comprises a barbed hook-occupied part of a hook-and-loop closure on a side of the plasma applicator facing a surface to be treated (Fig. 6 & Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with wherein the plasma applicator comprises a barbed hook-occupied part of a hook-and-loop closure on a side of the plasma applicator facing a surface to be treated for purpose of maximining detoxification and sterilization efficiency as disclosed by Hee-Soo (Paragraph [0003]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1] as applied to claim 6 above, and further in view of Cho et al [US 2016/0331989 A1].
In regards to claim 12. Lim in view of Martinsen discloses the plasma applicator as claimed in claim 6, 
Lim in view of Martinsen does not specify wherein the plasma applicator comprises an integrated power supply unit comprising a power store electrically connected to the contacts of the electrotechnical core in order to transmit a voltage signal sufficient to ignite a plasma to at least one of the electrode structures during operation.  
Cho discloses wherein the plasma applicator comprises an integrated power supply unit (Fig. 3a-b, 720 and 710) comprising a power store (Fig. 3a-b, 720 and 710) electrically connected to the contacts of the electrotechnical core (Fig. 3a-b, 200 and 300) in order to transmit a voltage signal (Paragraph [0048]) sufficient to ignite a plasma (Abstract) to at least one of the electrode structures during operation (Fig. 3a-3b).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with wherein the plasma applicator comprises an integrated power supply unit comprising a power store electrically connected to the contacts of the electrotechnical core in order to transmit a voltage signal sufficient to ignite a plasma to at least one of the electrode structures during operation for purpose of create the therapeutic synergy the plasma pad may be used in parallel with medical preparations such as ointment so that the plasma facilitates the preparation permeation into the skin as disclosed Cho (Paragraph [0020]).
In regards to claim 13. Lim in view of Martinsen and further in view of Cho discloses the plasma applicator as claimed in claim 12, wherein the integrated power supply unit (Cho: Fig. 3a-b, 720 and 710) comprises an electrical circuit (Cho: Paragraph [0047-48]) which is embodied to convert a voltage provided by the energy store (Cho: Fig. 3a-b, 720 and 710) into a voltage signal (Cho: Paragraph [0047-48]) sufficient to ignite a plasma (Cho: Abstract) and to transmit said voltage signal (Cho: Paragraph [0048]) to the contact (Cho: Fig. 3b, 250 and 150) of at least one of the electrode structures (Cho: Paragraph [0034]).  
Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LIM [WO 2016/182384] in view of Martinsen et al [US 2007/0043301 A1] in view of Cho et al [US 2016/0331989 A1] and further in view of Lindernmeier [US 6,565,558 B1]
In regards to claim 14. Lim in view of Martinsen and further in view of Cho discloses the plasma applicator as claimed in claim 13, wherein the plasma applicator comprises a power receiving apparatus (Cho: Fig. 3a-b, 720 and 710) electrically connected to at least the contact of the second electrode structure (Cho: Paragraph [0034]), 
Lim in view of Martinsen and further in view of Cho does not specify said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction.  
Lindernmeier discloses said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction (Fig. 6a, 29 & Column 6, in lines 26-57).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction for purpose of selecting voltage ratios  as disclosed by Lindernmeier (Fig. 6a, 29 & Column 6, in lines 26-57).
In regards to claim 17. Lim in view of Martinsen and further in view of Cho discloses the plasma applicator as claimed in claim 12, wherein the plasma applicator comprises a power receiving apparatus (Cho: Fig. 3a-b, 720 and 710) electrically connected to at least the contact of the second electrode structure (Cho: Paragraph [0034]), 
Lim in view of Martinsen and further in view of Cho does not specify said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction.
Lindernmeier discloses said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction (Fig. 6a, 29 & Column 6, in lines 26-57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with said power receiving apparatus respectively containing one or more receiver coil arrangements, and wherein electrical energy can be transferred from a transmitter coil arrangement of a power dispensing apparatus to the receiver coil arrangements in the plasma applicator by means of electromagnetic induction for purpose of selecting voltage ratios  as disclosed by Lindernmeier (Fig. 6a, 29 & Column 6, in lines 26-57).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahrenholz [WO 2016055654] in view of Cho et al [US 2016/0331989 A1].
In regards to claim 15. Mahrenholz discloses power supply unit (Fig. 8, 70) with an insertion apparatus (Fig. 8, 1) 
Mahrenholz does not specify a power store, for connection to a plug-in apparatus of a plasma applicator and for providing a voltage signal sufficient to ignite a plasma to a plug-in apparatus plugged together with the insertion apparatus, wherein the power supply unit comprises an electrical circuit that is embodied to convert a voltage provided by the power store into a voltage signal sufficient to ignite a plasma and to transmit said voltage signal to the insertion apparatus.
Cho discloses a power store (Cho: Fig. 3a-b, 720 and 710), for connection to a plug-in apparatus of a plasma applicator (Cho: Fig. 3a-b, 260, 250 and 150) and for providing a voltage signal (Paragraph [0047]) sufficient to ignite a plasma to a plug-in apparatus (Cho: Fig. 3a-b, 260, 250 and 150) plugged together with the insertion apparatus (Fig. 3a-b, 800 and 400), wherein the power supply unit (Cho: Fig. 3a-b, 720 and 710) comprises an electrical circuit that is embodied to convert a voltage (Paragraph [0047-48]) provided by the power store (Cho: Fig. 3a-b, 720 and 710) into a voltage signal sufficient to ignite a plasma (Abstract) and to transmit said voltage signal to the insertion apparatus (Fig. 3a-b, 800 and 400).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lim in view of Martinsen with a power store, for connection to a plug-in apparatus of a plasma applicator and for providing a voltage signal sufficient to ignite a plasma to a plug-in apparatus plugged together with the insertion apparatus, wherein the power supply unit comprises an electrical circuit that is embodied to convert a voltage provided by the power store into a voltage signal sufficient to ignite a plasma and to transmit said voltage signal to the insertion apparatus for purpose of create the therapeutic synergy the plasma pad may be used in parallel with medical preparations such as ointment so that the plasma facilitates the preparation permeation into the skin as disclosed Cho (Paragraph [0020]).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein a contact or an electrode structure has at least one feature that changes in such a way as a consequence of use that it is no longer possible to transmit a voltage signal sufficient to ignite a plasma to the second electrode structure.” as recited in claim 4.
“wherein the feature is formed by a taper of a contact or of an electrode section of the second electrode structure, which is destroyed shortly before the end of the first use by a high current pulse to be provided at that point.” as recited in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844